Exhibit 10.7

 



EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 28,
2018 (the “Execution Date”), is entered into by and between PRECISION
THERAPEUTICS, INC., a Delaware corporation (the “Company”), and PEAK ONE
OPPORTUNITY FUND, LP, a Delaware limited partnership (together with its
permitted assigns, the “Buyer”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in that certain
Securities Purchase Agreement by and between the parties hereto, dated as of the
Execution Date (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”).

 

WHEREAS, the Company has agreed, upon the terms and subject to the conditions of
the Purchase Agreement, to sell to the Buyer (i) an 8% Senior Secured Promissory
Note of the Company in the aggregate principal amount of US$852,273.25 (together
with any note(s) issued in replacement thereof or as a dividend thereon or
otherwise with respect thereto in accordance with the terms thereof, the
“Note”), convertible into shares of common stock, par value $0.01 share, of the
Company (the “Common Stock”) subject to the terms of the Note (the “Conversion
Shares”), (ii) a warrant to acquire up to 397,544 shares (the “Warrant Shares”)
of Common Stock at an exercise price as set forth in that certain Common Stock
Purchase Warrant dated as of the Execution Date (the “Warrant”), upon the terms
and subject to the limitations and conditions set forth in the Warrant and (iii)
195,000 shares of Common Stock (the “Inducement Shares”, and together with the
Conversion Shares and Warrant Shares, the “Issuance Shares”) to induce the Buyer
to enter into the Purchase Agreement, and in connection therewith, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “Securities Act”), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.       DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                   “Investor” means collectively (i) the Buyer, (ii) the
General Partner of the Buyer, Peak One Investments, LLC and (iii) any transferee
or assignee thereof to whom the Buyer assigns its rights under this Agreement in
accordance with Section 9 and who agrees to become bound by the provisions of
this Agreement, and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement in accordance with Section 9
and who agrees to become bound by the provisions of this Agreement.

 

b.                  “Person” means any individual or entity including but not
limited to any corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 







 



c.                   “Initial Registration Statement” means a registration
statement on Form S-3 covering the resale of all of the Inducement Shares by the
Investor.

 

d.                  “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing one or more registration
statements and/or prospectus supplements of the Company in compliance with the
Securities Act and/or pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such registration
statement(s) by the United States Securities and Exchange Commission (the
“SEC”).

 

e.                   “Registrable Securities” means all of the Issuance Shares
which have been, or which may, from time to time be issued, including without
limitation all of the shares of Common Stock which have been issued or will be
issued to the Investor under the Purchase Agreement (without regard to any
limitation or restriction on purchases), and any and all shares of capital stock
issued or issuable under the Transaction Documents, and shares of Common Stock
issued to the Investor as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitation on purchases under the Purchase Agreement.

 

f.                   “Registration Statement” means (i) one or more registration
statements on Form S-3 or Form S-1 of the Company (including the Initial
Registration Statement) or (ii) one or more prospectus supplements to an
effective registration statement on Form S-3, which such prospectus supplements
are eligible to register the Registrable Securities under the Securities Act,
each covering only the sale of the Registrable Securities.

 

2.       REGISTRATION.

 

a.                   Mandatory Registration. The Company shall file with the SEC
an Initial Registration Statement covering all of the Inducement Shares, and use
best efforts to cause such registration statement to become effective, before
November 15, 2018. No later than January 31, 2019, the Company shall cause the
Conversion Shares to be registered on a Registration Statement, which for the
avoidance of doubt may include the Initial Registration Statement. The Investor
and its counsel shall have a reasonable opportunity to review and comment upon
such Registration Statement(s) prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon any Registration Statement within two
(2) business days from the date the Investor receives the final pre-filing
version of such prospectus. The Company shall also, subject to Section 2(c),
register the Warrant Shares under the Initial Registration Statement, and if all
such Warrant Shares are not able to be registered under the Initial Registration
Statement, then the Company shall register any remaining Warrant Shares under
each other Registration Statement filed by the Company with the SEC.

 

b.                  Rule 424 Prospectus. In addition to the Initial Registration
Statement, and any other Registration Statement filed with the SEC pursuant to
Section 2(a), the Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, such prospectuses and prospectus
supplements, to be used in connection with sales of the Registrable Securities
under each Registration Statement. The Investor and its counsel shall have a
reasonable opportunity to review and comment upon such prospectuses prior to its
filing with the SEC, and the Company shall give due consideration to all such
comments. The Investor shall use its reasonable best efforts to comment upon any
prospectus within two (2) business days from the date the Investor receives the
final pre-filing version of such prospectus.

 



2



 

c.                   Sufficient Number of Shares Registered. In the event that
in accordance with applicable SEC rules, regulations and interpretations the
number of shares available under such Registration Statement(s) filed with the
SEC pursuant to Section 2(a) shall be insufficient to permit the sale and/or
resale of such Registrable Securities by the Investor, including but not limited
to under Rule 415 under the Securities Act at then prevailing market prices (and
not fixed prices), as mutually determined by both the Company and the Investor
in consultation with their respective legal counsel and otherwise to cover all
of the Registrable Securities, the Company shall amend the Initial Registration
Statement or file a new Registration Statement (a “New Registration Statement”),
so as to cover all of such Registrable Securities (subject to the limitations
set forth in Section 2(f)) as soon as practicable, but in any event not later
than ten (10) business days after the necessity therefor arises, subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act. The Company shall use its reasonable best efforts to cause such amendment
and/or New Registration Statement to become effective as soon as practicable
following the filing thereof.

 

d.                  Piggyback Registration. In the event that any of the
Registrable Securities have not been included in a Registration Statement filed
with the SEC pursuant to Section 2(a) or a New Registration Statement pursuant
to Section 2(c), and the Company initially files any other registration
statement under the Securities Act (other than on Form S-4, Form S-8, or with
respect to other employee related plans or rights offerings) (an “Other
Registration Statement”) after sixty (60) days following the Execution Date,
then the Company shall include in such Other Registration Statement such
Registrable Securities, including any Warrant Shares, that have not been
previously Registered.

 

e.                   Effectiveness. The Investor and its counsel shall have a
reasonable opportunity to review and comment upon any Registration Statement and
any amendment or supplement to such Registration Statement and any related
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all reasonable comments. The Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use reasonable best efforts to keep all Registration Statements
effective, including but not limited to pursuant to Rule 415 promulgated under
the Securities Act and available for the resale by the Investor of all of the
Registrable Securities covered thereby at all times until the earlier of (i) the
date as of which the Investor may sell all of the Registrable Securities without
restriction pursuant to Rule 144 promulgated under the Securities Act without
any restrictions (including any restrictions under Rule 144(c) or Rule 144(i))
and (ii) the date on which the Investor shall have sold all the Registrable
Securities covered thereby (the “Registration Period”). In the Event that that
any Registration Statement filed hereunder is no longer effective and Rule 144
is available for sales of the Registrable Securities, the company shall provide
an opinion that upon request of the Investor that the Investor may sell any such
Registrable Securities held by the Investor pursuant to Rule 144 with all costs
related to such opinion to be borne by the Company. Each Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided that the Company makes no representations regarding
information regarding the Investor, the Registrable Securities held by it and
the intended method of disposition of the Registrable Securities held by it
provided in writing by the Investor.

 



3



 

f.                   Offering. If the staff of the SEC (the “Staff”) or the SEC
seeks to characterize any offering pursuant to a Registration Statement filed
pursuant to this Agreement as constituting an offering of securities that does
not permit such Registration Statement to become or remain effective and be used
for resales by the Investor under Rule 415 at then-prevailing market prices (and
not fixed prices) by comment letter or otherwise, or if after the filing of a
Registration Statement with the SEC pursuant to Section 2(a), the Company is
otherwise required by the Staff or the SEC to reduce the number of Registrable
Securities included in such Registration Statement, then the Company shall
reduce the number of Registrable Securities to be included in such Registration
Statement (with the prior consent, which shall not be unreasonably withheld, of
the Investor and its legal counsel as to the specific Registrable Securities to
be removed therefrom) until such time as the Staff and the SEC shall so permit
such Registration Statement to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements in accordance with
Section 2(c) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Investor. Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related conditions to
the Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(f).

 

g.                  Leak Out. For a period of four months from the date the
Initial Registration Statement is declared effective by the SEC, and provided
that the Company is in full compliance with and has not breached any provision
of this Agreement the Investor may sell Registrable Securities under any
Registration Statement, provided that the Investor does not sell, on any given
day, a number of shares of Registrable Securities that exceeds the greater of
(i) 10% of the daily volume of the Common Stock for the period ended one Trading
Day prior to the date of such sale, as reported by the Nasdaq Capital Market;
and (ii) such number of Registrable Securities that equals (A) US$10,000,
divided by, (B) the closing price of the Common Stock one Trading Day prior to
the date of such sale, as reported by the Nasdaq Capital Market.

 

3.       RELATED OBLIGATIONS.

 

With respect to a Registration Statement and whenever any Registrable Securities
are to be Registered pursuant to Section 2, including on any Other Registration
Statement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 



4



 

a.                   The Company shall prepare and file with the SEC such
amendments (including post-effective amendments on Form S-3 or S-1) and
supplements to any registration statement and the prospectus used in connection
with such registration statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep the
Registration Statement or any Other Registration Statement effective at all
times during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement or
any Other Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
registration statement.

 

b.                  The Company shall permit the Investor to review and comment
upon each Registration Statement or any Other Registration Statement and all
amendments and supplements thereto at least two (2) business days prior to their
filing with the SEC, and not file any document in a form to which Investor
reasonably objects. The Investor shall use its reasonable best efforts to
comment upon the Registration Statement or any Other Registration Statement and
any amendments or supplements thereto within two (2) business days from the date
the Investor receives the final version thereof. The Company shall furnish to
the Investor, without charge, and within one (1) business day, any comments
and/or any other correspondence from the SEC or the Staff to the Company or its
representatives relating to the Registration Statement or any Other Registration
Statement. The Company shall respond to the SEC or the Staff, as applicable,
regarding the resolution of any such comments and/or correspondence as promptly
as practicable and in any event within two weeks upon receipt thereof.

 

c.                   Upon request of the Investor, the Company shall furnish to
the Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such registration statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any registration
statement, a copy of the prospectus included in such registration statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor. For the avoidance of doubt, any
filing available to the Investor via the SEC’s live EDGAR system shall be deemed
“furnished to the Investor” hereunder.

 

d.                  The Company shall use reasonable best efforts to maintain
the registration of its Common Stock under Section 12(b) of the Securities Act.
If at any time, the Company’s common stock shall no longer remain registered
under Section 12(b) of the Securities Act, and the Company has or is required to
file a Registration Statement hereunder, the Company shall provide
contemporaneously with (and in no case before) the filing of a Form 25 with the
SEC, notice to the Investor. In such case, the Company shall (i) register and
qualify the Registrable Securities covered by a registration statement under
such other securities or “blue sky” laws of Puerto Rico, Kansas, New York,
Florida and such other jurisdictions in the United States as the Investor
reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to any such
registrations and qualifications (including all Registration Statements) as may
be necessary to maintain the effectiveness thereof during the Registration
Period, (iii) take such other actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify the Investor who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 



5



 

e.                   As promptly as practicable after becoming aware of such
event or facts, the Company shall notify the Investor in writing of the
happening of any event or existence of such facts as a result of which the
prospectus included in any registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such registration statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request). The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any registration statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

f.                   The Company shall use its reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
any registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose. In addition if the
Company shall receive any comment letter from the SEC relating to any
registration statement under which Registrable Securities are Registered,
Company shall notify the Investor of the issuance of such order and use its
reasonable best efforts to address such comments in a manner satisfactory to the
SEC.

 

g.                  The Company shall cause all the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section.

 



6





 

h.                  The Company shall cooperate with the Investor to facilitate
the timely preparation and delivery of DWAC Shares representing the Registrable
Securities to be offered pursuant to any registration statement. “DWAC Shares”
means shares of Common Stock that are (i) issued in electronic form, (ii) freely
tradable and transferable and without restriction on resale and (iii) timely
credited by the Company to the Investor’s or its designee’s specified DWAC
account with The Depository Trust Company (“DTC”) under the DTC/FAST Program, or
any similar program hereafter adopted by DTC performing substantially the same
function.

 

i.                    The Company shall at all times maintain the services of
its Transfer Agent and registrar with respect to its Common Stock.

 

j.                    If reasonably requested by the Investor, the Company shall
(i) immediately incorporate in a prospectus supplement or post-effective
amendment such information as the Investor believes should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable upon notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any registration statement.

 

k.                  The Company shall use its reasonable best efforts to cause
the Registrable Securities covered by any registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 

l.                    Within one (1) business day after any registration
statement which includes Registrable Securities is ordered effective by the SEC,
or any prospectus supplement including Registrable Securities is filed with the
SEC, the Company shall deliver, and shall cause legal counsel for the Company to
deliver, to the Transfer Agent for such Registrable Securities (with copies to
the Investor) confirmation that such registration statement has been declared
effective by the SEC in the form attached hereto as Exhibit A. Thereafter, if
requested by the Investor at any time, the Company shall require its counsel to
deliver to the Investor a written confirmation whether or not (i) the
effectiveness of such registration statement has lapsed at any time for any
reason (including, without limitation, the issuance of a stop order), (ii) any
comment letter has been issued by the SEC and (iii) whether or not the
registration statement is current and available to the Investor for sale of all
of the Registrable Securities.

 

m.                The Company shall take all other reasonable actions necessary
to expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any registration statement.

 

4.       OBLIGATIONS OF THE INVESTOR.

 

a.       The Company shall notify the Investor in writing of the information the
Company reasonably requires from the Investor in connection with any
registration statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. Notwithstanding the foregoing, the Registration
Statement shall contain the “Plan of Distribution” and, if applicable the
“Selling Stockholder” section, each in substantially the form provided to the
Company by the Investor.

 



7



 

b.                  The Investor agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any registration statement or prospectus supplement hereunder.

 

c.                   The Investor agrees that, upon receipt of any notice from
the Company of the happening of any event or existence of facts of the kind
described in Section 3.f) or the first sentence of Section 3(e), the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any registration statement(s) covering such Registrable Securities until
withdrawal of a stop order contemplated by Section 3.f) or the Investor’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3.e). Notwithstanding anything to the contrary, the Company shall cause
its Transfer Agent to promptly issue DWAC Shares in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3.f) or the first sentence of Section
3.e) and for which the Investor has not yet settled.

 

5.                  EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 



8



 

6.                  INDEMNIFICATION.

 

a.       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls or is under common control with the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who is an “affiliate” of the Investor within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement, any Other Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any Other Registration
Statement or (iv) any material violation by the Company of this Agreement, (the
matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information about the Investor or the Registrable Securities furnished in
writing to the Company by such Indemnified Person expressly for use in
connection with the preparation of a Registration Statement, any Other
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(c) or Section 3(e); (ii) with respect to any superseded prospectus, shall not
inure to the benefit of any such person from whom the person asserting any such
Claim purchased the Registrable Securities that are the subject thereof (or to
the benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (iii) shall not
be available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and (iv) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

 

b.       Investor agrees to indemnify and hold harmless the Company, its
officers, directors and agents and each Person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each of their respective representatives to the same extent
as the foregoing indemnity from the Company to Investor pursuant to Section
6(a), but only with respect to a Claim arising out of or based upon a Violation
which occurs as a direct result of and in reliance upon and in conformity with
information about such Investor or the Registrable Securities of such Investor
furnished in writing to the Company by such Investor expressly for use in
connection with the preparation of a Registration Statement, any Other
Registration Statement or any such amendment thereof or supplement thereto.
Notwithstanding the foregoing, in no event will the liability of Investor
hereunder exceed the net proceeds actually received by Investor from the sale of
its Registrable Securities hereunder.

 



9



 

c.                   Promptly after receipt by an Indemnified Person under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person shall, if a Claim in respect thereof is to be made against the Company
under this Section 6, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and to the Indemnified
Person; provided, however, that an Indemnified Person shall have the right to
retain its own counsel with the fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel retained by the Company, the representation
by such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The
Indemnified Person shall cooperate fully with the Company in connection with any
negotiation or defense of any such action or Claim by the Company and shall
furnish to the Company all information reasonably available to the Indemnified
Person which relates to such action or Claim. The indemnifying party shall keep
the Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, Claim or proceeding effectuated
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the consent of the Indemnified Person, consent to entry of any judgment
or enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect to such Claim or
litigation. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is prejudiced in its ability to
defend such action.

 

d.                  The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

 

e.                   The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Person
against the Company or others, and (ii) any liabilities the Company may be
subject to pursuant to the law.

 

7.       CONTRIBUTION.

 

To the extent any indemnification by the Company is prohibited or limited by
law, the Company agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 6 to the fullest
extent permitted by law; provided, however, that: (i) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registrable Securities who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

 



10



 

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

a.                   make and keep “current public information” available, as
such term is understood and defined in Rule 144;

 

b.                  file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

 

c.                   furnish to the Investor so long as the Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting and or disclosure provisions of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and

 

d.                  take such additional action as is requested by the Investor
to enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be requested from time to time by the Investor at the Company’s expense and
otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9. ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, or any Investor as
assignee pursuant to this Section 9. The Buyer, or any Investor, may not assign
its rights under this Agreement without the written consent of the Company other
than to an affiliate of such Investor.

 



11



 

10.            AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

11.            MISCELLANEOUS.

 

a.                   A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

b.                  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) if delivered on a business day during normal
business hours where such notice is to be received, or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received); or (iii) one (1) business
day after timely deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses for such communications shall be:

 

If to the Company:

 

PRECISION THERAPEUTICS INC.
2915 Commers Drive, Suite 900

Eagan, Minnesota 55121

Attention: Bob Myers, CFO

E-mail: bmyers@skylinemedical.com>
Phone: 651.389.4800

 

With a copy (which shall not constitute notice) to:

 

Maslon LLP

3300 Wells Fargo Center, 90 S. Seventh Street

Minneapolis, MN 55402

E-mail: martin.rosenbaum@maslon.com

Attention: Martin Rosenbaum

Phone: 612.672.8326

 



12



 



If to the Investor:

 

PEAK ONE OPPORTUNITY FUND, LP

333 S. Hibiscus Dr.

Miami Beach, Florida 33139

Attn: Jason C. Goldstein
E-mail: jgoldstein@peakoneinvestments.com

Phone: 305.531.9228

 

with a copy (that shall not constitute notice) to:

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131
E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or at such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s email account containing the time,
date, recipient email address, as applicable, and an image of the first page of
such transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c.                   This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada without regard to the principles
of conflicts of law (whether of the State of Nevada or any other jurisdiction).

 

d.                  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement and the other
Transaction Documents shall be brought only in the state or federal courts of
Miami-Dade County, Florida. The parties to this Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The costs and expenses of such action shall be paid
by and be the sole responsibility of the Company, including but not limited to
the Investor’s attorneys’ fees and court fees. In the event that any provision
of this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 



13





 

e.                   If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

f.                   EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

g.                  This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

h.                  Subject to the requirements of Section 9, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties hereto.

 

i.                    The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

j.                    This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission or by e-mail in a
“.pdf” format data file of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

k.                  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

l.                    The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent and no rules
of strict construction will be applied against any party.

 



14



 

m.                This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns, which shall, for
the avoidance of confusion, include Peak One Investments, LLC as the holder of
the Inducement Shares, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 

* * * * * *

 

 

 

 

 

 

 

 

 

 



15





 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Execution Date.

 

THE COMPANY:

 

PRECISION THERAPEUTICS, INC.

 

By: /s/ Bob Myers

Name: Bob Myers

Title: Chief Financial Officer

 

BUYER:

 

PEAK ONE OPPORTUNITY FUND, LP

 

By its General Partner: PEAK ONE INVESTMENTS, LLC

 

By: /s/ Jason C. Goldstein

Name: Jason C. Goldstein

Title: Managing Partner

 

 

 

 

 

 

 

 

 







 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

, 2018

 

Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive
Suite 430

Denver, CO 80209

 

Re: EFFECTIVENESS OF REGISTRATION STATEMENT

 


Ladies and Gentlemen:

 

We are counsel to Precision Therapeutics Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of September 28, 2018 (the “Purchase
Agreement”), entered into by and between the Company and Peak One Opportunity
Fund, LP (the “Buyer”) to sell to the Buyer an 8% Senior Secured Promissory Note
of the Company in the aggregate principal amount of US$852,273.25 (together with
any note(s) issued in replacement thereof or as a dividend thereon or otherwise
with respect thereto in accordance with the terms thereof, the “Note”),
convertible into shares of common stock, par value $0.01 share, of the Company
(the “Common Stock”) subject to the terms of the Note (the “Conversion Shares”),
(ii) a warrant to acquire up to 397,544 shares (the “Warrant Shares”) of Common
Stock at an exercise price as set forth in that certain Common Stock Purchase
Warrant dated as of the September 28, 2018 (the “Warrant”), upon the terms and
subject to the limitations and conditions set forth in the Warrant and (iii)
195,000 shares of Common Stock to be issued as an inducement to Peak One
Investments, LLC to enter into this Agreement (the “Inducement Shares”, and
together with the Conversion Shares and Warrant Shares, the “Issuance Shares”).
In connection with the transactions contemplated by the Purchase Agreement, the
Company has registered with the U.S. Securities & Exchange Commission
[                    ] Shares of Common Stock issued and/or to be issuable to
the Buyer upon purchase from the Company by the Buyer from time to time in
accordance with the Purchase Agreement (the “Shares”).

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, of even date with the Purchase Agreement with the
Buyer (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Shares under the Securities Act of
1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Purchase Agreement and the Registration Rights Agreement,
on [                    ], 2018, the Company filed a Registration Statement
(File No. 333-[                    ]) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the resale of
[                    ] shares of Common Stock issued and/or to be issuable under
the Purchase Agreement (the “Registered Shares”).

 







 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at
[                    ] [A.M./P.M.] on [                    ], 2018 and we have
no knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC, and the
Registered Shares are available for resale under the Securities Act pursuant to
the Registration Statement and may be issued without any restrictive legend.

 



    Very truly yours,     [Company Counsel]           By:         

 




 

cc:    Peak One Investments, LLC

 

 

 

 

 

 

 

 



 

